Citation Nr: 1047625	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  02-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for a left eye 
disorder.

This matter was previously remanded by the Board for additional 
development in July 2004 and October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds at further development is 
necessary in order to fully and fairly adjudicate the Veteran's 
claim.

The Veteran contends that he has a left eye disorder as a result 
of being struck in the left eye with a rifle butt during service.  
Service treatment records do not reflect any specific injury to 
the eye.  However, review of the record indicates that the 
Veteran was awarded a Purple Heart, indicating participation in 
combat.  In the case of a veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  
Therefore, the Veteran's statements regarding trauma to the eye 
are sufficient proof of such injury.

The Veteran was afforded a VA examination in August 2008.  The 
examiner noted that the Veteran first complained of vision 
problems around 1990, and concluded that if the trauma had 
occurred, it was not likely to take 20 years for any subsequent 
problems to occur.  However, the Board notes that the Veteran 
underwent a general VA examination in July 1973.  His left pupil 
reacted to light less than the right, and vision fields in the 
left eye were restricted.  Retinoscopy suggested definite 
abnormality of the left eye probably with optic atrophy and/or 
retinal degeneration.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
this case, the opinion provided by the August 2008 VA examiner 
notes 1990 as the date the Veteran first complained of vision 
problems, when in fact the Veteran exhibited some left eye 
abnormalities in July 1973, very soon after his separation from 
service.  Since the August 2008 examiner did not comment on the 
1973 findings, it is unclear whether such findings are relevant 
to the conclusions reached in his opinion.

In light of this information, the case should be remanded so that 
the examiner can provide a supplemental opinion which assumes the 
occurrence of trauma in service and discusses the findings of the 
July 1973 VA examination as they relate to the etiology of the 
Veteran's left eye disorder.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this 
remand, should be forwarded to the VA 
examiner who conducted the August 2008 VA 
examination.  If that examiner is 
unavailable, the claims folder should be 
forwarded to another suitably qualified VA 
examiner who should be asked to provide the 
supplemental opinion requested herein.  Upon 
review, he should provide a supplemental 
opinion as to whether it is at least as 
likely as not that the Veteran's current left 
eye disorder was incurred in service, to 
include as a result of being struck with a 
rifle butt in service.  The examiner should 
assume that the Veteran was struck in the eye 
as he indicated, and should specifically 
comment on the June 1973 general VA 
examination which noted optic atrophy and/or 
retinal degeneration in the left eye.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claim based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


